Case 2:19-cv-13588-NGE-DRG ECF No. 27, PageID.283 Filed 12/07/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


GRAYSON-BEY,

             Plaintiff,                               No. 19-13588

v.                                                    Honorable Nancy G. Edmunds

SOUTHFIELD POLICE
DEPARTMENT, et al.,

           Defendants.
________________________________________/

                                     JUDGMENT

      The Court having reviewed and fully considered the pleadings filed by the parties

and the magistrate judge’s report and recommendation, and for the reasons set forth in

the opinion and order entered this date,

      The report and recommendation is hereby accepted and adopted as the findings

and conclusions of the Court.

      IT IS ORDERED AND ADJUDGED that judgment is hereby GRANTED in favor

of Defendants and this case is DISMISSED.

      SO ORDERED.

                                  s/Nancy G. Edmunds
                                  Nancy G. Edmunds
                                  United States District Judge

Dated: December 7, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of
record on December 7, 2020, by electronic and/or ordinary mail.

                                  s/Lisa Bartlett
                                  Case Manager
